EXHIBIT 10.1

THE DOW CHEMICAL COMPANY
NON-QUALIFIED STOCK OPTION AGREEMENT PURSUANT TO
THE DOW CHEMICAL COMPANY 1994 NON-EMPLOYEE DIRECTORS' STOCK PLAN

The Dow Chemical Company ("the Company" or "Dow") has delivered to you
prospectus material pertaining to shares of Dow Common Stock covered by The Dow
Chemical Company 1994 Non-Employee Directors' Stock Plan ("the Plan"). This
instrument is referred to herein as "this Agreement." Terms that are used herein
and defined in the Plan are used as defined in the Plan. THIS DOCUMENT
CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933.

TERMS AND CONDITIONS

1.  This Agreement is in all respects subject to the terms and conditions of the
Plan, all of which are hereby incorporated herein and by reference made a part
hereof.

2.  The Option grant covered by this Agreement ("Grant") provides for a
three-year incremental vesting schedule. No Options may be exercised earlier
than one year from the date of grant. On each of the first three September
anniversaries after the date of grant, one-third of the Options granted shall
vest and become immediately exercisable.

3.  Except in the case of death or retirement, this Agreement shall expire
within 6 months from Board termination and are exercisable only to the extent
they have vested as provided in Item 2, notwithstanding the fact that the stated
term of this Agreement may not have expired. In the event of your death or
retirement from the Board of Directors this Grant shall become fully vested and
immediately exercisable. This Agreement shall terminate five years after death
or retirement, but not later than the original expiration date of this
Agreement. During your lifetime the Options in this Grant may not be exercised
by any person other than you.

4.  Your right to exercise the Options in this Grant may not be sold, pledged,
or otherwise transferred (except as hereinafter provided) and any attempt to
sell, pledge, assign or otherwise transfer shall be void and your rights to the
Options in this Grant shall therefore be forfeited. Your right to exercise such
Options shall, however, be transferable by will or pursuant to the laws of
descent and distribution or you may make a written designation of a beneficiary
on the form prescribed by the Compensation Committee, which beneficiary (if any)
shall succeed to your rights under this Agreement in the event of your death. 

5.  In the event of your death, the beneficiary (if any) last designated by you
on the stock Option beneficiary designation form prescribed by the Compensation
Committee may exercise the Options in this Grant and otherwise succeed to your
rights hereunder. If no such beneficiary is effectively designated by you or in
the event of the death or nonexistence of a designated beneficiary without a
designated successor, your legal representative or the person or persons to whom
the rights under this Agreement shall have been transferred by will or under the
laws of descent and distribution may exercise the Options in this Grant giving
notice of exercise pursuant to Item 5.

6.  Notice of the exercise of Options in this Grant in whole or in part shall be
made to the Company's stock administrator (who on the date of this Grant was
Smith Barney) via on-line trading, VRU, or Customer Service. Such notice of
exercise shall be accompanied by payment in full for the shares covered thereby.
Payment shall be in United States dollars and shall be made by official bank
check, certified check, or the equivalent. The Stock Award Resource Center shall
have discretionary authority to accept a personal uncertified check or bank
transfer in lieu of the foregoing methods of payment. Neither Dow nor any of
this subsidiaries or affiliates, nor any of their directors, officers,
employees, or agents thereof shall be liable for any delay in the issuance or
receipt of any shares pursuant to this Agreement. The Company may change its
stock administrator from time to time, and the administrative rules for
exercising Options.

7.  All unexercised Options shall automatically terminate and be null and void
if the Board of Directors terminates your directorship on account of any act of
(a) fraud or intentional misrepresentation, or (b) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
subsidiary or affiliate. The termination of unexercised Options shall be as of
the date your service as a Director terminates.



8.  Rights to vote and receive dividends on shares underlying the Options do not
accrue until stock certificates have been issued after exercise of the Options.

9.  Nothing contained in this Agreement shall confer or be deemed to confer upon
you any right with respect to continuance as a Director.

10. Awardees will be deemed to have agreed to this Non-Qualified Stock Option
Agreement with the Company effective September 1, 2004. To the extent that
federal laws do not otherwise control, this Non-Qualified Stock Option Agreement
shall be governed by the law of Delaware and construed accordingly. You may
choose to reject this award by written notice delivered to the Compensation
Committee of the Company within ninety days of the date of this instrument as
first above written. Individuals who reject this Non-Qualified Stock Option will
not receive additional cash or non-cash compensation in lieu of the
Non-Qualified Stock Option. Subject to earlier termination by operation of
another term or condition of this Agreement or the Plan, this Agreement expires
when all Options granted under this Agreement have been exercised or on the
expiration date outlined on the front of this agreement, whichever date is
earlier.